COURT OF APPEALS OF VIRGINIA
PUBLISHED

            Present: Judges Huff, Lorish and Callins
            Argued by videoconference


            TINA DIONE WOODSON
                                                                                  OPINION BY
            v.     Record No. 0610-21-2                                       JUDGE LISA M. LORISH
                                                                                  MAY 3, 2022
            COMMONWEALTH OF VIRGINIA


                                FROM THE CIRCUIT COURT OF HANOVER COUNTY
                                          Jan L. Brodie, Judge Designate

                            Dennis J. McLoughlin, Jr. (McLoughlin Law PLC, on brief), for
                            appellant.

                            Robin M. Nagel, Assistant Attorney General (Mark R. Herring,1
                            Attorney General, on brief), for appellee.


                   Virginia, like every other state, permits parents to discipline their children with corporal

            punishment. This “parental privilege” excuses what would otherwise be battery in the ordinary

            course. To fall within this justification, discipline must be reasonable and not excessive. Our

            caselaw sets out a series of factors that help distinguish between acceptable and undue discipline.

            But in each case decided by the Supreme Court and our Court upholding a lower court’s

            conclusion that discipline was excessive, the parent or caregiver inflicted significant physical

            harm on the child. The harm was readily evident from the presence of more than transient

            physical pain or temporary marks.

                   Tina Dione Woodson was convicted of assault and battery for disciplining her

            twelve-year-old twins with a belt. While each child had some transient bruise or mark afterward,

            neither was seriously injured. This case, therefore, requires us to consider for the first time



                   1
                       Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
whether the combination of other facts was enough for criminal liability to result. For the

reasons set forth below, we must reverse and dismiss Woodson’s convictions.

                                           Background2

       On the morning in question, Woodson’s twelve-year-old twins (“son” and “daughter”)

were getting themselves and their younger siblings ready for the school day. Son had a cell

phone, and his phone alarm went off while he was out of the room. Daughter picked up the

phone to turn off the alarm. Woodson saw her and suspected daughter was using the phone in

violation of Woodson’s rules about appropriate phone use. Woodson took the phone and noticed

a message on it, which concerned her because she had forbidden the twins from giving out the

phone number to anyone. Woodson then questioned the twins about who was sending messages

to the phone and which one of them had given out the phone number. Daughter acknowledged

the message was from someone at school who was friends with both twins. But both son and

daughter denied being the one who gave out the number, each blaming the other.

       Woodson asked son to get a belt from her closet and told the twins to lay on the bed. She

then hit them with the non-buckle end of the belt. Daughter testified that the belt hit her on the

bottom and legs, “more than between six and ten times,” whereas son testified only that he was

spanked without additional detail. Woodson was 5’5” tall, weighed 135 pounds, and was

recovering from surgery. Daughter testified that she weighed about 57 to 59 pounds then, and

photographs suggest son was also small for his age. The twins then went to school for the day.




       2
          “In accordance with familiar principles of appellate review, the facts will be stated in
the light most favorable to the Commonwealth, the prevailing party at trial.” Gerald v.
Commonwealth, 295 Va. 469, 472 (2018) (quoting Scott v. Commonwealth, 292 Va. 380, 381
(2016)). In doing so, we discard any of appellant’s conflicting evidence, and regard as true all
credible evidence favorable to the Commonwealth and all inferences that may reasonably be
drawn from that evidence. Id. at 473.
                                                -2-
       Later that day, while at school, son approached the Hanover County sheriff’s deputy

working as a school resource officer and said that he did not feel safe going home. The record is

unclear on the full extent of what son reported that day. At a minimum, he told the school

resource officer, as well as a later-arriving investigator from the sheriff’s office, about a

“whipping” his father had given him with a belt over the weekend, and also that his mother had

“spanked” him that morning with a belt. Son said he was sore from the spanking that morning.

The school resource officer and investigator also spoke to daughter, who confirmed that she also

did not feel safe going home. Neither child specifically identified their mother as the reason that

they were afraid.

       Both the school resource officer and investigator testified at trial that they observed

bruises and marks on the twins, but there was some confusion over the source of the marks. The

investigator had originally noted red marks and discoloration on son’s thigh and face, but son

explained that those marks had come from his father. The investigator testified that she saw

bruises and marks consistent with a belt strap on daughter’s back and thighs when she spoke to

daughter that day, and she identified those same marks on the photographs introduced at trial.3

       Two family services specialists from the Hanover County Department of Social Services

also testified at trial, called by Woodson. Both had interviewed the twins after they left school

that day. Both testified that while they observed some discoloration on the twins, they saw

nothing that they would describe as linear marks or bruising.

       The twins testified at trial and identified bruises in photographs that the investigator had

taken. They told the court that those bruises came from Woodson’s actions. Daughter pointed to

marks on her back in a photograph and testified they looked like belt marks she had seen on her


       3
          The investigator also said that the bruise on daughter’s back looked like “the outline of
a belt buckle,” but daughter specifically testified that Woodson only used the “long” part of the
belt, not the metal portion.
                                                 -3-
skin when she looked in the mirror right after the incident. On cross-examination, however, she

admitted telling the family services specialists that she had seen no red marks on her skin from

the belt that day. Son identified a single mark on his leg in a photograph as originating from

what he described as Woodson’s “spanking.”

       Daughter also testified that she had been the one to give out the number to her brother’s

cell phone and that she had lied to her mother that morning. She also acknowledged that she had

been in trouble with her mother for lying previously. Finally, daughter testified that Woodson

messaged her after the incident telling daughter to go to the principal’s office and say that she

had lied about the event.

       Woodson testified and denied using corporal punishment that day. She explained that

daughter was not allowed to have a phone because of her prior behavior, but that she observed

her using son’s phone that morning. Woodson testified that she used other forms of punishment,

such as restricting phone use and taking away the ability to do special activities.

       Woodson moved to strike the Commonwealth’s evidence, arguing that if the court found

she had used corporal punishment, the evidence established a permissible spanking and not

excessive discipline. This motion was renewed after the close of all the evidence. The trial court

denied these motions and found Woodson guilty of two counts of assault and battery. The court

explained that the testimony of son and daughter was “very credible,” and found notable that

they were scared to go home. The judge also observed that “[t]his was over a texting violation.

So the question is what could have been done by a parent and what should have been done and

what shouldn’t have been done.” The judge stated that “instead of taking the phone and

restricting their privileges the mother had them go get a belt.” Finally, the judge acknowledged

that the “photos may not have shown everything that they should have shown but they showed




                                                -4-
enough.” For these reasons, the court found this was “excessive co for the violation considering

the size of the children, the mother, the circumstances.”

          Woodson filed a written motion to set aside the verdict on the same grounds, which was

also denied. By the time of the sentencing hearing, one month later, the twins were residing at

the grandmother’s home and the Department of Social Services was providing services to the

family. The trial court sentenced Woodson to serve six months in jail on each count, with fifteen

days of active time for each count and the remaining time suspended. This appeal followed.

                                                Analysis

          A battery is the “willful or unlawful touching of the person of another by the assailant, or

by some object set in motion by him.” Wood v. Commonwealth, 149 Va. 401, 404 (1927). An

assault

                 occurs when an assailant engages in an overt act intended to inflict
                 bodily harm and has the present ability to inflict such harm or
                 engages in an overt act intended to place the victim in fear or
                 apprehension of bodily harm and creates such reasonable fear or
                 apprehension in the victim.

Carter v. Commonwealth, 269 Va. 44, 47 (2005).

          An intentional touching qualifies as a battery unless the actor has some legal justification

or excuse. The presence of a justification or excuse transforms what would otherwise be a

criminal offense into a permissible act. Common justifications for battery include consent and

self-defense. Relevant here is another—domestic authority, which is sometimes described as the

“parental privilege” to discipline a child with physical force.

          Woodson argues that her convictions for assault and battery should be reversed because

her actions constituted reasonable corporal punishment, falling within this parental privilege.

“When reviewing the sufficiency of the evidence to support a conviction, [this] Court will affirm

the judgment unless the judgment is plainly wrong or without evidence to support it.” Bolden v.

                                                  -5-
Commonwealth, 275 Va. 144, 148 (2008). This inquiry requires us to determine whether “any

rational trier of fact could have found the essential elements of the crime beyond a reasonable

doubt.” Wilson v. Commonwealth, 53 Va. App. 599, 605 (2009). The standard is not without

teeth, however. We must reverse a conviction when the “evidence creates only a suspicion or

probability of guilt.” Yarborough v. Commonwealth, 247 Va. 215, 218 (1994). This assignment

of error also requires us to define the scope of the parental privilege to discipline, which involves

both questions of law and fact. “We review questions of law, and mixed questions of law and

fact, utilizing a de novo standard of review.” Muhammad v. Commonwealth, 269 Va. 451, 479

(2005).

  A. The parental privilege to use corporal punishment must serve the well-being of children.

          A parent has the privilege to discipline his or her child “within the bounds of moderation

and reason.” Carpenter v. Commonwealth, 186 Va. 851, 861 (1947). This discipline may

include corporal punishment. Id. This parental privilege has existed since the common law.

Eberhardt v. Commonwealth, 74 Va. App. 23, 32 (2021); see also William Blackstone, 3

Blackstone’s Commentaries on the Laws of England 120 (Oxford reprint 1992) (“[B]attery is, in

some cases, justifiable or lawful; as where one who hath authority, a parent or master, gives

moderate correction to his child, his scholar, or his apprentice.”).

          Because the privilege must serve the well-being of children, there are limits. “[S]tate

interference with a parent’s right to raise his or her child must be for the purpose of protecting

the child’s health or welfare.” Williams v. Williams, 24 Va. App. 778, 783 (1997), aff’d in part,

modified in part, 256 Va. 19 (1998). The potential for abuse cannot be taken lightly. Thus, the

privilege cannot cloak punishment that causes, or threatens, serious harm. For this reason, we do

not allow a parent to physically discipline a child if the discipline is “excessive” or




                                                 -6-
“immoderate.” Eberhardt, 74 Va. App. at 33. Such discipline inflicts, or creates a substantial

risk of inflicting, significant harm.

        Properly viewed then, the privilege protects diverse parenting values and practices while

limiting the significant costs on the family that accompany state intervention. In this way, the

privilege generally serves the well-being of children—reflecting a trade-off between protecting

children from the harm a parent may inflict and the harm that comes from unnecessary state

interference. Criminal proceedings may lead to incarceration or invasive community

supervision, and civil intervention initiated by the child welfare system may lead to removal of

the child from the home. In this way, deference to parents provides a particularly important

shield for low-income families and families of color who disproportionately experience state

intervention.4

        Drawing this line between acceptable physical force and unlawful conduct is challenging

because “words such as ‘due,’ ‘moderate,’ ‘necessary,’ and ‘reasonable’ as applied to

chastisement are ever changing according to the ideas prevailing in our minds during the period

and conditions in which we live.” Carpenter, 186 Va. at 863. As is usually the case when the

line is murky, the result is considerable discretion for prosecutors and employees of the

Department of Social Services. Our role is not to second-guess why this discretion is employed




        4
         See, e.g., Restatement of Children and the Law: Defenses, Parental Privilege to Use
Reasonable Corporal Punishment § 3.24 (Am. L. Inst., Tentative Draft No. 1, 2018)
(“Low-income families and Black families are already disproportionately represented in the child
welfare system, and the privilege thus protects these families from additional state
interference.”); Child Welfare Info. Gateway, U.S. Dep’t Health & Hum. Servs., Admin. For
Child and Families, Children’s Bureau, Child Welfare Practice to Address Racial
Disproportionality and Disparity (2021) at pp. 2-4,
https://www.childwelfare.gov/pubpdfs/racial_disproportionality.pdf (discussing the “significant
body of research” documenting “the overrepresentation of certain racial and ethnic groups in the
child welfare system relative to their representation in the general population”).
                                                -7-
in an individual case, but we must ensure that the result satisfies our caselaw and the

Constitution.

       Starting at the beginning, our Supreme Court first set out factors that pertain to the

reasonableness or excess of punishment in 1947:

                Where a question is raised as to whether punishment has been
                moderate or excessive, the fact is one for the jury to determine
                from the attending circumstances, considering the age, size and
                conduct of the child, the nature of his misconduct, the nature of the
                instrument used for punishment, and the kind of marks or wounds
                inflicted on the body of the child.

Id. The emotional state of the parent is another factor. Harbaugh v. Commonwealth, 209 Va.

695, 698 (1969) (parental privilege to discipline “cannot be used as a cloak for the exercise of

uncontrolled passion”).

       To date, these factors have only been applied in four published decisions. Each of these

cases involved significant physical harm to a child that overshadowed any passing consideration

of the other listed factors. And in each case, the Supreme Court and our Court upheld the

conclusion that the parent’s significant physical harm to the child had crossed the line. In

Carpenter, for example, the seven-year-old child’s legs “were cut and bruised badly,” her “arms

were bruised,” “she had a gash across her forehead and a bad bruise on her cheek,” and her

bottom was described as “a mass of stripes, some of which were open and bleeding, and some

had scabs on them.” 186 Va. at 855. The Department of Social Services worker who examined

her summed up her physical condition as “just a bleeding mass of bruises.” Id. at 856.

       Likewise, in Harbaugh, the “undisputed evidence as to the wounds and bruises on the

body of the child showed that he had been cruelly and brutally beaten.” 209 Va. at 698. In

particular, the five-year-old boy’s “buttocks were badly bruised and showed blood marks with

seepage therefrom.” Id. at 696. The school nurse observed “purple marks and welts on the back



                                                -8-
of both legs, and the outer layer of skin stuck to his underpants when they were removed,” and

the child was ultimately hospitalized for twelve days. Id.

       The same was also true in a pair of child abuse cases. First, in Campbell v.

Commonwealth, 12 Va. App. 476, 484 (1991), we described photographs depicting “an appalling

story of a brutal beating of a three-year-old child” with marks from “his shoulder blades to his

buttocks on his backside and from under his arm to his upper thigh on the right side of his body.”

We catalogued “thin, long bruises, purplish-brown in color,” and other “atrocious marks” that

were “well-defined, reddish half-ovals” near the child’s right kidney and spinal column. Id.

Finally, in Eberhardt, we affirmed a conviction in an opinion that detailed “at least ten lashes

with a dog leash” that left “numerous linear marks and welts and significant bruising on various

parts” of a child. 74 Va. App. at 35.

       The seriousness of the physical injuries carried the day in each of these prior cases.

While the other factors identified in these cases are important, we can think of no combination of

“other” factors that could make a parent’s discipline “reasonable” where it resulted in significant

physical harm. Stated another way, once corporal punishment exceeds the significant harm

threshold, the inquiry will typically be over.5

       It must be said, however, that because our societal understanding of reasonable corporal

punishment is “ever changing according to the ideas prevailing in our minds during the period

and conditions in which we live,” Carpenter, 186 Va. at 863, the significant and horrific abuse

described in many of these old cases cannot set the threshold for when a child has experienced

significant physical harm. Instead, significant physical harm is best understood as involving



       5
          These cases decided by the Supreme Court and our Court have also arisen in the
criminal context. Although the parental privilege to discipline is also relevant when the
Department of Social Services alleges that a parent or caregiver has abused or neglected a child,
this case considers only how the privilege applies in a criminal case.
                                               -9-
injuries that are evidenced by something more than mere transient pain or minor temporary

marks.6

       A lack of significant physical harm does not end the analysis. This is where a factfinder

must consider the totality of the circumstances and whether a parent’s actions nevertheless place

a child at risk of serious harm. Caselaw has identified several specific factors relevant to

determining whether a parent’s discipline placed a child at risk of serious harm, even without

serious physical injury. See, e.g., Carpenter, 186 Va. at 860, 863 (“cannot be used as a cloak for

the exercise of malevolence,” “age, size and conduct of the child, the nature of his misconduct,

the nature of the instrument used for punishment”); Harbaugh, 209 Va. at 698 (“uncontrolled

passion”). These circumstances could demonstrate that a child was at risk of serious harm, even

if spared actual harm, and this would be enough to show that the parent’s actions were

unreasonable and fell outside the privilege.7 Mere disagreement over a parent’s decision to use

corporal punishment in response to a child’s particular misbehavior, without more, cannot meet

this standard because it does not evince a risk of serious harm. A contrary holding would be


       6
          Other states have likewise distinguished between significant physical harm and transient
pain or minor temporary marks. See, e.g., State v. Wilder, 748 A.2d 444, 455 (Me. 2000)
(requiring state to prove that corporal punishment resulted in “physical injury greater than
transient pain and/or temporary red marks or bruises”); Commonwealth v. Dorvil, 32 N.E.3d 861,
870 (Mass. 2015) (adopting the privilege in a criminal case as a matter of common law
“provided that (1) the force used against the minor child is reasonable; (2) the force is reasonably
related to the purpose of safeguarding or promoting the welfare of the minor, including the
prevention or punishment of the minor’s misconduct; and (3) the force used neither causes, nor
creates a substantial risk of causing, physical harm (beyond fleeting pain or minor, transient
marks), gross degradation, or severe mental distress”); Wash. Rev. Code § 9A.16.100 (1999)
(presuming corporal punishment is unreasonable if it causes, or is likely to cause “bodily harm
greater than transient pain or minor temporary marks”); see also Kandice K. Johnson, Crime or
Punishment: The Parental Corporal Punishment Defense–Reasonable and Necessary or
Excused Abuse?, U. Ill. L. Rev. 413, 472 (1998) (surveying states and concluding that physical
injury falling outside the parental privilege required more than “transient red marks or temporary
pain”).
       7
        To fit within the parental privilege in the first place, the parent’s actions must be
undertaken with a disciplinary purpose.
                                               - 10 -
tantamount to allowing every trial judge to substitute their own parenting views for that of the

parent. And it would conflict with our clear precedent permitting reasonable corporal

punishment and insulating routine parenting decisions from state scrutiny.

       In summary, to determine whether a parent’s discipline was excessive or immoderate, a

trial court must consider all the circumstances. When there is evidence of significant harm,

distinguished from transient pain or temporary minor marks, that alone shows that the parental

privilege does not apply. Absent significant harm, a factfinder may conclude that a combination

of factors show the child was at risk of serious harm—which still makes the discipline

unreasonable. But the nature of the child’s misconduct, and the trial court’s view that the

misbehavior did not warrant corporal punishment, cannot be the primary factor.

        B. Applied here, the Commonwealth failed to prove Woodson’s punishment was
           unreasonable.

       Here, the Commonwealth established at trial that Woodson found a text message on son’s

phone. Neither he nor daughter were allowed to give out the phone number to friends, and

Woodson questioned both twins about who had broken the rule. Both twins denied giving out

the number to their friend, blaming the other. Woodson then instructed son to get a belt. She

told the twins to lay on the bed and hit each of them with the non-buckled end of the belt. Son

sustained a single bruise to his thigh and was “sore” on his back. Daughter sustained a single

bruise on her back and some bruises on her thigh. There was no evidence that Woodson carried

out this punishment in a state of anger or rage, or that it was done in a degrading way.

       Both children attended school after this punishment and did not require medical attention.

While the twins reported that they did not feel safe going home after school, it is far from clear

that it was their mother (and not their father) that was the cause of the fear—at least they never

said they were afraid of her specifically. While the school resource officer and police

investigator testified at trial that they observed a few bruises on the twins while at school, a
                                                - 11 -
family services specialist and investigator for the Department of Social Services who interviewed

the twins later that day noted no bruising and only some discoloration.

       In concluding that parental privilege did not apply, the trial court explained that the

testimony of the two children was “very credible” and considered their fear in returning home.

The court observed that “the photos may not have shown everything that they should have shown

but they showed enough.” Then the court explained that “[t]his was over a texting violation. So

the question is what could have been done by a parent and what should have been done and what

shouldn’t have been done.” Finally, the court determined that

               [t]he evidence was that instead of taking the phone and restricting
               their privileges the mother had them go get a belt, the children
               were laid across a bed and they were hit with the belt. In this
               court’s opinion, that’s excessive force for the violation considering
               the size of the children, the mother, the circumstances.

       No one has argued that this case involved significant physical harm, and a reasonable

factfinder could not conclude that the combination of other factors demonstrate that the

discipline that morning placed the twins at risk of serious harm. While the court mentioned that

Woodson used a belt, her use of the soft end of a belt was not so unusual, cruel, or degrading

without the presence of significant injury or other evidence about the number or location of the

strikes. Neither could Woodson’s size change this calculus since she was of average height and

build. That both twins expressed fear of returning to their home is a matter of serious concern,

but there was insufficient evidence here that this fear was linked to Woodson in particular, or

that the fear reflected the reasonableness of the specific instance of corporal punishment

Woodson had administered that morning and which was the basis for the battery charges.8



       8
          In contrast, the general home environment and a child’s fear would certainly be relevant
to the circumstances that the Department of Social Services would need to consider in
determining whether to bring a petition alleging abuse and neglect. We note that the Department
was active in working with this family following this incident.
                                               - 12 -
       Instead, the primary factor the trial court relied on was the nature of the twins’

misconduct. The court characterized what occurred as a mere texting violation and suggested

that Woodson should have made a different parenting decision—taking the phone away from

them or restricting their phone privileges—instead of using corporal punishment. Parenting is an

inordinately difficult task, and a criminal prosecution cannot rest on a debatable parenting

decision without other evidence that the conduct was excessive. Disagreement with Woodson’s

decision to use corporal punishment, combined with evidence of only transient marks from the

soft end of a belt, falls short of what a reasonable factfinder could conclude is excessive.

       Applying our understanding of the scope of the parental privilege to use reasonable

corporal punishment to these circumstances, we conclude that the evidence creates only a

suspicion or probability of guilt and falls short of what a rational trier of fact could find

excessive beyond a reasonable doubt. As a result, we reverse and dismiss.

                                                                             Reversed and dismissed.




                                                 - 13 -